Title: To James Madison from Josiah Meigs, 28 March 1815
From: Meigs, Josiah
To: Madison, James


                    
                        Sir,
                        General Land office. 28th. March 1815.
                    
                    Annexed I have the honor to communicate an extract of a letter dated 11th. inst. from Thomas Sloo Regisr. of the Land office at Shawnee Town.
                    What measures shall be adopted to remove the intruders, you will be pleased to determine. Should the Marshall be directed to remove them, and the Governor directed to aid the Marshall with a military force if necessary? I have the honor to be &c.
                